Moore, J.
Parol evidence has been adduced in this case, tending to prove, that there was an old marked line from Pollock’s to Bryant’s corner ; and that some ancient deeds are bounded by it. The first settlers of this country came here, at the risque of their lives ; induced by the prospect of becoming proprietors of land, and thereby improving their circumstances, they settled in a wilderness, then inhabited by savages. They were invited to do so by the Lords Proprietors, who remained at home in security, received the purchase money, and derived a revenue from the lands, even after they were sold. They appointed and continued in office, the persons who received entries, made the surveys and issued the grants ; and therefore ought in justice to be responsible for their mistakes. The settlers had no share in the appointment, nor were they at all instrumental in the mistakes that occurred. If these officers injured the Lords Proprietors, they appointed them, and must bear the consequences : if a purchaser is likely to be injured by their mistakes, these ought to be rectified, and the mischief prevented.
The case cited, adverts to several others, where *118this has been done, by juries upon trials in ejectment, upon proper evidence of the mistake ; and if these cases were law, when decided , they continue to be so at this day. If therefore the jury are satisfied, that the line, really intended, was from one corner to the other, I am of opinion they ought to, find for the plaintiff, notwithstanding it is described in the patent, as a line running North from Pollock’s corner.
Verdict for the Plaintiff.